Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 1 of 15 Pageid#: 1609




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

   UNITED STATES OF AMERICA                     )
                                                )
                                                )     Case No. 2:18CR00011
                                                )
   v.                                           )      OPINION AND ORDER
                                                )
   DWAYNE ANDRE ADAMS,                          )     By: James P. Jones
                                                )     United States District Judge
                    Defendant.                  )


         M. Suzanne Kerney-Quillen, Special Assistant United States Attorney,
  Abingdon, Virginia, and Laura Day Rottenborn, Assistant United States Attorney,
  Roanoke, Virginia; Juval Orisha Scott, Federal Public Defender for the Western
  District of Virginia, Charlottesville, Virginia, for Defendant.

        The defendant, convicted by a jury of possession of a firearm after he had

  been convicted of a misdemeanor crime of domestic violence (MCDV), 18 U.S.C. §

  922(g)(9), has moved for judgment of acquittal pursuant to Rule 29(c).         The

  defendant does not contest that the government proved that he had been previously

  twice convicted in state courts of assault and battery on a family member. Mot. 2,

  ECF No. 147. Rather, his sole contention is that in light of the Supreme Court’s

  decision in Rahaif v. United States, 139 S. Ct. 2191 (2019), the government was

  required to prove that he knew that his prior state convictions were labeled under

  federal law as “misdemeanor crimes of domestic violence,” and not simply that he

  knew that he had been convicted of crimes that met the definition of a MCDV.
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 2 of 15 Pageid#: 1610




          The government finds, as I do, that this argument is meritless but suggests

  that there should be a new trial because the court committed error by instructing the

  jury without objection that the defendant had, in fact, been previously convicted of

  a MCDV. I disagree with the government and will not grant a new trial.1

                                                      I.

             “There is only one ground for a motion for a judgment of acquittal. This is

  that the evidence is insufficient to sustain a conviction of one or more of the offenses

  charged in the indictment or information.” 2A Charles Allen Wright & Peter J.

  Henning, Federal Practice and Procedure § 466 (4th ed. 2009) (internal quotation

  marks and citations omitted).

                                                      II.

         The defendant was initially indicted in this case on September 27, 2018, and

  charged in one count as follows:

               1. On or about and between December 25 and December 26,
         2017, within the Western District of Virginia and elsewhere, the
         defendant DEWAYNE ANDRE ADAMS, also known as MALIK
         ADAMS, also known as MALIK DEWAYNE ADAMS, who had been
         previously convicted of a misdemeanor crime of domestic violence, to
         wit: Domestic Assault and Battery, in violation of Code of Virginia
         Section 18.2-57.2, January 21, 2005, Wise County Virginia Juvenile
         and Domestic Relations Court, and Domestic Assault and Battery, in

         1
            The defendant does not seek a new trial, his counsel labeling the government’s
  suggestion that a new trial is appropriate as “antics” in order “to clean up the record.” Resp.
  3, ECF No. 172. Nevertheless, defense counsel also contends that the court erred in certain
  instructions to the jury and by the exclusion of certain defense evidence, matters that are
  not appropriate in determining the sufficiency of the government’s proof.
                                                -2-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 3 of 15 Pageid#: 1611




        violation of Code of Virginia Section 18.2-57.2, April 6, 2010,
        Tazewell County Virginia Juvenile and Domestic Relations Court,
        knowingly possessed in and affecting interstate and foreign commerce,
        a firearm and ammunition, that is, a Hi-Point, Model JHP, .45 caliber,
        Serial No. X423068 firearm and four (4) rounds of Winchester .45 ACP
        ammunition.

               2. All in violation of 18 U.S.C. §§ 922(g)(9) and 924(a)(2).

  Indictment, ECF No. 1.2

        On November 27, 2018, at a change-of-plea hearing, Adams entered a guilty

  plea to the Indictment without a plea agreement. The court accepted the guilty plea

  and a sentencing hearing was scheduled. The sentencing hearing was continued on

  several occasions and following the decision of the Supreme Court in Rehaif on June

  21, 2019, defense counsel moved to dismiss the Indictment or in the alternative to

  withdraw Adams’ guilty plea. By order of July 24, 2019, the court denied the motion

  to dismiss the Indictment but allowed the guilty plea to be withdrawn. Thereafter,

  on September 10, 2019, the grand jury returned a Superseding Indictment,

  substantially repeating the charge with the addition of an allegation that Adams knew

  that he had previously been convicted of a MCDV, namely the Wise County and

  Tazewell County convictions for domestic assault and battery.              Superseding

  Indictment ¶ 1, ECF No. 60. Adams pled not guilty to the charge and the case went

  to trial before a jury on November 25 and 26, 2019.


        2
          The Indictment was later amended to correct the spelling of the defendant’s first
  name from “Dewayne” to “Dwayne.”
                                             -3-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 4 of 15 Pageid#: 1612




        Shortly prior to trial the defendant filed a Motion in Limine seeking to

  preclude the government from introducing the criminal complaints related to his

  predicate convictions. The complaints contained factual details of Adams’ criminal

  conduct. Argument was held on the motion on the morning of trial. The government

  opposed the motion, representing that the criminal complaints (which were not

  submitted for the record) recited (in Adams’ Wise County charge) that “he

  handcuffed his girlfriend and beat her up” and (in the Tazewell County charge) that

  “[h]e beat up his pregnant girlfriend.” Tr. 46, ECF No. 154. I granted the Motion

  in Limine on the ground that the criminal complaints themselves were irrelevant to

  Adams’ defense that he did not know he had been convicted of a MCDV in light of

  the government’s concession that it would be unable to prove that he had ever seen

  the criminal complaints. Tr. 9–10, ECF No. 155. The defendant in addition argued

  that the complaints were irrelevant because “Rehaif precludes the government from

  getting into the underlying facts. . . . In other words, what controls is not what the

  behavior was that caused the conviction, it’s whether or not the person knows of the

  status.” Tr. 10, 11, ECF No. 155.

        In her opening statement to the jury, counsel for the defendant stated,

               There’s no question that my client, Dewayne Adams, possessed
        a firearm Christmas 2017, two years ago. There’s no question that
        when the officers came to talk with him about that, he admitted that he
        had the firearm. It was his. Yes. He had had it for some time. He was
        living in Wise County at the time.


                                           -4-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 5 of 15 Pageid#: 1613




               But what Mr. Adams did not know at that time was that he had
        been convicted of a crime of misdemeanor domestic violence. More
        properly said, a misdemeanor crime of domestic violence. The
        government will not be able to prove that element to you. It’s crucial
        in this case. And because the government cannot prove that element to
        you, at the end of the case, you will find, and we will ask you to find,
        Mr. Adams not guilty of the charge against him.

              Thank you.

  Tr. 149–150, ECF No. 154.

        In its case in chief, the government introduced authenticated copies of the

  judgments of Adams’ two convictions of violating Virginia Code section 18.2-57.2.

  The first conviction was on July 21, 2005, in the Wise County Juvenile and Domestic

  Relations Court, on a charge described as “assault and batter Clara Jade Beverly who

  is a family or household member.” Gov’t Ex. 12, ECF No. 104-2. The judgment

  recited that Adams was present and was represented by counsel and pled nolo

  contendere. He was sentenced to jail for twelve months, with seven months

  suspended, and probation to follow. The second conviction was on April 6, 2010,

  in the Tazewell County Juvenile and Domestic Relations Court on a charge

  described in the judgment as “assault and batter SHANAY N [sic] McDONALD,

  who is a family or household member.” Gov’t Ex. 8, ECF No. 104-1. The judgment

  recited that Adams was present, represented by counsel, and pled guilty. He was

  sentenced to jail for 180 days, with 160 days suspended.




                                          -5-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 6 of 15 Pageid#: 1614




        The government also presented the testimony of three deputy sheriffs who had

  investigated and arrested Adams involving a domestic disturbance on December 25–

  26, 2017, which investigation and arrest led to the present § 922(g)(9) charge.

  Before he was arrested, Adams handed an officer the loaded firearm described in the

  Superseding Indictment. As he was being taken away, he told one of the officers

  that “he didn’t shoot at his wife,” who had driven away from the home with her two

  children, but only “across the road.” Tr. 172, ECF No. 154. One of the officers

  found spent .45-caliber shell casings in front of Adams’ home.

        The government also showed through ATF agents that the firearm was

  operable, and that it and the ammunition in it had been manufactured outside of

  Virginia.

        Finally, the government presented the testimony of a deputy sheriff of

  Tazewell County, Virginia, who had charged Adams with the assault and battery of

  a family or household member of which he was convicted in 2010, as recited in the

  Superseding Indictment. The witness testified that Adams had resided with the

  victim and confirmed that Adams had been personally present in the Tazewell

  County court and pled guilty to the charge.

        The defendant presented no evidence. Defense counsel made an oral motion

  for judgment of acquittal on the same ground as now asserted, conceding that Adams




                                          -6-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 7 of 15 Pageid#: 1615




  had been convicted of a MCDV, but denying that the government had proved that

  he had knowledge of that fact. The motion was denied.

        In closing argument to the jury, defense counsel argued that while the

  defendant knew that he had been convicted as shown by each state court judgment,

  “nowhere on the back of that document will you see that he was ever convicted of a

  misdemeanor crime of domestic violence.” Tr. 100, ECF No. 155. Counsel

  continued, “How was Mr. Adams supposed to know that? How is he supposed to

  know that? Has the government proven to you that he did know that? Id. Winding

  up, counsel stated,

        And, ladies and gentlemen, the government has the burden of proof in
        this case. The government has not proven beyond a reasonable doubt
        that Mr. Adams knew that he had been convicted of crimes that are
        misdemeanors – misdemeanor crimes of domestic violence. The
        wording is important. The wording is very important.”

  Id. at 102.

                                           III.

        Section 922(g)(9) provides in pertinent part that “[i]t shall be unlawful for any

  person . . . who has been convicted in any court of a misdemeanor crime of domestic

  violence, to . . . possess in or affecting commerce, any firearm or ammunition . . . .”

  18 U.S.C. § 922(g)(9). A “misdemeanor crime of domestic violence” is defined as

  a misdemeanor that

        has, as an element, the use or attempted use of physical force, or the
        threatened use of a deadly weapon, committed by a current or former
                                            -7-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 8 of 15 Pageid#: 1616




        spouse, parent, or guardian of the victim, by a person with whom the
        victim shares a child in common, by a person who is cohabiting with or
        has cohabitated with the victim as a spouse, parent, or guardian, or by
        a person similarly situated to a spouse, parent, or guardian of the victim.

  18 U.S.C. § 921(a)(33)(A). A predicate offense under § 921(g)(9) does not have to

  have as an element a domestic relationship between the offender and the victim.

  United States v. Hayes, 555 U.S. 415, 426 (2009). A common law battery qualifies

  as a MCDV. United States v. Castleman, 572 U.S. 157, 168 (2014).

        In Rehaif, relied upon by the defendant, the defendant had been convicted of

  violating 18 U.S.C. § 922(g)(5), having possessed a firearm “being an alien . . .

  illegally or unlawfully in the United States.”       The Court held that while the

  defendant’s status — whether he was an alien illegally or unlawfully in the United

  States — was a matter of law, 139 S. Ct. at 2198, based upon the companion statue,

  18 U.S.C. § 924(a)(2) and its element of knowledge, § 922(g) required that the

  government prove that the defendant knew his status when he possessed the firearm,

  139 S. Ct. 2198. In response to the dissent, the majority opinion noted that “[w]e

  express no view . . . about what precisely the Government must prove to establish a

  defendant’s knowledge of status in respect to other § 922(g) provisions not at issue

  here.” Id. at 2200.

        I find that the government presented sufficient evidence to prove that Adams

  knew that he had been previously convicted of the predicate offenses.               It is

  undisputed that he was present in the courtrooms with his attorneys on both
                                            -8-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 9 of 15 Pageid#: 1617




  occasions, that he pled either nolo contender or guilty to the charges, and that he was

  sentenced in his presence. Moreover, the defendant does not dispute that he knew

  of his convictions of Virginia law. Rather, the sole defense was that he did not know

  that he had been convicted of a crime described in the exact words used in §

  922(g)(9) — “a misdemeanor crime of domestic violence” — as conceded during

  argument on admission of a government exhibit:

               THE COURT: Miss Scott, I disagree with you. I think he does
        not have to know that he was convicted of, a “misdemeanor crime of
        domestic violence” in those exact words, which is your argument;
        right?

               MS. SCOTT: Correct. That is --

                THE COURT: In other words, unless the state judge or
        somebody else told him: By the way, Mr. Adams, the fact that you’ve
        been convicted of threatening or assaulting your spouse, under -- that
        is, listen carefully, Mr. Adams, that is a “misdemeanor crime of
        domestic violence.” That’s really, essentially, your argument.

               MS. SCOTT: No.

               THE COURT: Then --

               MS. SCOTT: No. There are other ways a person could know
        their status, right? There are other ways a person could know their
        status. What we’re suggesting is that --

              THE COURT: What other ways in this case other than the
        question that [Assistant Public Defender] Ms. Dickenson was asking,
        did you tell him at any time that he had been convicted of a
        misdemeanor crime of domestic violence? What other ways would he
        know?



                                            -9-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 10 of 15 Pageid#: 1618




               MS. SCOTT: I’m certainly not going to make the record for the
         government to make that --.

   Tr. 27–28, ECF No. 155. While defense counsel declined to answer, in her Rule 29

   oral motion made after the government rested, she made it clear that the court’s

   question was on point. She contended as follows:

               MS. SCOTT: Your Honor, we’d ask that the Court enter a
         finding pursuant to Rule 29 that the government has not met their
         burden here in this case.

                 ....

                All of the exhibits that were entered by the government note that
         Mr. Adams was convicted of assault and battery of a family or
         household member. That does not mean that he knew he had been
         convicted of a misdemeanor crime of domestic violence. Nothing on
         those judgments state that he was advised in that manner. There is no
         one who said that he was advised that he fell into that class.

   Tr. 51, 53, ECF No. 155 (emphasis added).

         The defense argument is simply that Mr. Adams would have to know that he

   was violating the words of a federal law at the time he possessed the firearm and

   ammunition. That is not the law. “Rehaif did not graft onto § 922(g) an ignorance-

   of-the-law defense by which every defendant could escape conviction if he was

   unaware of this provision of the United States Code.” United States v. Bowens, 938

   F.3d 790, 797 (6th Cir. 2019). The undisputed evidence was sufficient to show that

   Adams knew he had the predicate convictions — his status — at the time of his

   possession.


                                           -10-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 11 of 15 Pageid#: 1619




                                            IV.

         The government agrees that the evidence was sufficient to show defendant

   Adam’s knowledge. It contends, however, that the court erred in instructing the jury

   that Adams had in fact been convicted of a MCDV. It suggests that for this reason

   the court should grant a new trial. Gov’t Resp. to Def.’s Mot. 1, ECF No. 165.

         The court instructed the jury as to the elements of the crime charged as

   follows:

                The Superseding Indictment in this case charges that on or about
         and between December 25 and December 26, 2017, the defendant,
         knowing that he had been previously convicted in a court of a
         misdemeanor crime of domestic violence, knowingly possessed a
         firearm and ammunition — specifically, a Hi-Point, Model JHP, .45
         caliber, Serial No. X423068 firearm and 4 rounds of Winchester .45
         ACP ammunition, in violation of federal law. For you to find the
         defendant guilty, you must be convinced that the government has
         proved each of the following elements beyond a reasonable doubt:

              FIRST: that the defendant had been previously convicted of a
         misdemeanor crime of domestic violence;

               SECOND: that the defendant knew that he had been convicted
         of a misdemeanor crime of domestic violence;
               THIRD: that the defendant knowingly possessed the firearm or
         any of the ammunition; and

                FOURTH: that firearm or the ammunition had been transported
         across a state line at some time before the defendant’s possession of the
         firearm or the ammunition;

               If you find that the government has not proved each of these
         elements beyond a reasonable doubt, then you must find the defendant
         not guilty.


                                            -11-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 12 of 15 Pageid#: 1620




   Instruction No. 9, ECF No. 105; Tr. 111, ECF No. 155.3 The court also charged the

   jury that “I instruct you that the defendant’s convictions in Wise County and

   Tazewell County described in the government’s evidence were for misdemeanor

   crimes of domestic violence.” Instruction No. 10A, ECF No. 105; Tr. 112, ECF No.

   155. No objection was made to Instruction No. 10A, although its language was first

   contained in Instruction No. 10, and defense counsel requested that it be placed in a

   separate instruction. Defense counsel explained that

          [w]e don’t quibble with the fact, of course, Castleman has set forth that
          the convictions from Wise and Tazewell County would qualify as
          misdemeanor crimes of domestic violence. But whether they qualify is
          different than whether or not there’s the knowledge component. And
          they should not be confused in that respect.

   Tr. 73, ECF No. 155.

          During deliberations, the jury sent the court a written message, composed of

   two separate questions.       After conferring with counsel, the court responded in

   writing as follows:

          Thank you for your questions.

          Your first question is “what is the difference in assault and batter and
          domestic violence?”

          Please note my instruction No. 10A, which reads, “I instruct you that
          the defendant’s convictions in Wise County and Tazewell County
          described in the government’s evidence were for misdemeanor crimes
          of domestic violence.”

          3
             The court both read the instructions to the jury and provided it with a written copy
   for its review during deliberations.
                                                -12-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 13 of 15 Pageid#: 1621




         Your second question is “When one is charged with assault and battery
         are they informed at that point of not being able to possess firearms?”

         You have heard all of the evidence in the case and I cannot give you
         further information in that regard.

         Please review Instruction No. 9, which sets forth the elements that the
         government must prove beyond a reasonable doubt and Instruction No.
         9A which sets forth Mr. Adams’ position, as well as Instruction No.10.

   ECF No. 107. No objection was made to this response.4

         As the basis for its contention that the court erred in Instruction No. 10A, the

   government points out that the Virginia statute that was the basis for Adams’

   predicate convictions is broader than the definition of a MCDV in federal law, which

   defines it as having been

         committed by a current or former spouse, parent, or guardian of the
         victim, by a person with whom the victim shares a child in common, by
         a person who is cohabitating with or has cohabited with the victim as a
         spouse, parent, or guardian, or by a person similarly situated to a
         spouse, parent, or guardian of the victim.

   18 U.S.C. § 921(a)(33)(ii). The Virginia statute, on the other hand, punishes an

   assault and battery on a “family or household member,” Va. Code Ann. § 18.2-57.2,

   that is in turn defined as



         4
            Instruction No. 9A provided that “Mr. Adams contends that the government has
   not proved beyond a reasonable doubt that he knew that he had been convicted of a
   misdemeanor crime of domestic violence.” Instruction No. 10 provided that the
   government did not have to prove that he knew that his possession of a firearm or
   ammunition was against federal law or that he knew that they had previously been
   transported across state lines. ECF No. 105; Tr. 112, ECF No. 155.
                                            -13-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 14 of 15 Pageid#: 1622




         (i) the person’s spouse, whether or not he or she resides in the same
         home with the person, (ii) the person’s former spouse, whether or not
         he or she resides in the same home with the person, (iii) the person’s
         parents, stepparents, children, stepchildren, brothers, sisters, half-
         brothers, half-sisters, grandparents and grandchildren, regardless of
         whether such persons reside in the same home with the person, (iv) the
         person’s mother-in-law, father-in-law, sons-in-law, daughters-in-law,
         brothers-in-law and sisters-in-law who reside in the same home with
         the person, (v) any individual who has a child in common with the
         person, whether or not the person and that individual have been married
         or have resided together at any time, or (vi) any individual who cohabits
         or who, within the previous 12 months, cohabited with the person, and
         any children of either of them then residing in the same home with the
         person.

   Va. Code Ann. § 16.1-228. The government suggests that since the victim under

   Virginia law may be a sibling, a relationship not covered by the federal statute, the

   court should have allowed the jury to determine whether Adams’ victims were in

   fact covered under the federal MCDV statute. Gov’t Resp. Def.’s Mot. 7–8, ECF

   No. 165.

         I do not accept the government’s suggestion that the court grant a new trial.

   In the first place, this court does not have the power to grant a new trial sua sponte

   absent motion by the defendant. Fed. R. Crim. P. 33(a) advisory committee’s note

   to 1966 amendment (“The amendments to the first two sentences make it clear that

   a judge has no power to order a new trial on his own motion, that he can act only in

   response to a motion timely made by the defendant.”). Nothing in the defendant’s

   Motion for Judgment of Acquittal contains allegations sufficient to allow the court

   to construe it as a motion for a new trial on the ground suggested by the government.
                                            -14-
Case 2:18-cr-00011-JPJ-PMS Document 178 Filed 04/24/20 Page 15 of 15 Pageid#: 1623




   See United States v. Taylor, 176 F.3d 331, 335 (6th Cir. 1999) (holding that district

   court had authority to grant a new trial based on arguments raised in defendant’s

   motion for acquittal). Indeed, as previously indicated, the defendant has expressly

   rejected the government’s suggestion that a new trial be granted on the ground raised

   by the government.

         In any event, even if the instruction in question was plain error, it was

   harmless. The record clearly shows that there was never any question but that either

   of the defendant’s prior convictions constituted a MCDV. The only question was

   whether the defendant had knowledge that either of those prior convictions were a

   MCDV. As Ms. Scott, defense counsel, stated to the court, “Mr. Adams wouldn’t

   be sitting here in front of the court if he believed that he -- like, if he knew that he’d

   fallen into that category. That’s why we’re here.” Tr. 83, ECF No. 155.

         Accordingly, “the guilty verdict actually rendered [at] trial was surely

   unattributable to the error.” United States v. Brown, 202 F.3d 691, 699 (4th Cir.

   2000) (internal quotation marks and citations omitted).

                                              V.

         For the foregoing reasons, it is ORDERED that the Motion for Judgment of

   Acquittal, ECF No. 147, is DENIED.

                                                     ENTER: April 24, 2020

                                                     /s/ JAMES P. JONES
                                                     United States District Judge
                                              -15-
